Citation Nr: 0013215	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle injury.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970 and from August 1977 to January 1980.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The February 1992 and July 1994 decisions continued a 10 
percent evaluation for PTSD and denied reopening the claims 
for service connection for left elbow and right ankle 
disabilities.  

The February 1996 Board decision remanded the case to obtain 
additional medical records, service department records, and 
VA examinations.  The September 1999 rating decision granted 
a separate evaluation for tinnitus as 10 percent disabling.  
That issue is no longer before the Board because the veteran 
has received a full grant of the benefit sought on appeal.  
The remaining three issues are now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  Service connection for residuals of a left elbow injury 
was initially denied by rating action of March 1981; the RO 
denied reopening the claim for service connection for a left 
elbow injury in March 1990 and notified the veteran of that 
decision by letter dated March 27, 1990; he did not appeal.  

2.  Evidence received since the March 1990 rating decision is 
not probative of the issue of entitlement to service 
connection for a left elbow injury or is duplicative of 
evidence previously considered.  

3.  The RO denied service connection for a right ankle injury 
in August 1989 and notified the veteran of that decision by 
letter dated December 27, 1989; he did not appeal.  

4.  Evidence received since the August 1989 rating decision 
is not probative of the issue of entitlement to service 
connection for a right ankle injury or is duplicative of 
evidence previously considered.  

5.  The criteria for PTSD in effect prior to and since 
November 7, 1996, are equally favorable to the veteran.  

6.  The veteran satisfactorily performed his full-time job as 
a tools and parts attendant for over 15 years and a part-time 
job as a National Guard member for about 20 years.  

7.  The veteran's PTSD generally manifests as mild to very 
mild depressive mood, anxiety, tension, emotional withdrawal, 
blunted affect, and somatic concern that is controlled with 
therapy group sessions and medication.  

8.  The veteran's PTSD symptoms do not manifest as such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  


CONCLUSIONS OF LAW

1.  The March 1990 rating decision became final because the RO 
notified the veteran of that decision by letter dated March 
27, 1990, and he did not appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (1999).  

2.  The evidence regarding the left elbow received since the 
March 1990 rating decision is cumulative; the claim for 
service connection for a left elbow injury is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

3.  The August 1989 rating decision became final because the 
RO notified the veteran of that decision by letter dated 
December 27, 1989, and he did not appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.302(a) (1999).  

4.  The evidence regarding the right ankle received since the 
August 1989 rating decision is cumulative; the claim for 
service connection for a right ankle injury is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

5.  The criteria are not met for an increased rating for 
PTSD, currently evaluated as 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411 (1999) (effective November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left elbow 
injury.

Factual Background

The August 1967 induction examination report stated that the 
veteran's upper extremities were normal, and no pertinent 
defects or diagnoses were noted.  The veteran denied a 
history of painful or "trick" elbow.  The early February 
1968 treatment report stated that the veteran had pain in his 
left elbow.  There was tenderness over the latent aspect but 
no swelling or limited motion.  The January 1970 discharge 
examination report stated that the veteran's upper 
extremities were normal, and no pertinent defects or 
diagnoses were noted.  

The May 1977 reenlistment examination report stated that the 
veteran's upper extremities were normal, and no pertinent 
defects or diagnoses were noted.  The veteran denied a 
history of painful or "trick" elbow.  On the January 1980 
statement of medical condition, an unsigned, handwritten note 
alleged that the veteran's medical condition had changed 
because he was in a December 1978 accident involving the left 
elbow.  

The veteran underwent a VA examination in September 1980.  
The veteran reported injuring his left elbow in a car 
accident in service.  He had no treatment except an arm sling 
for a couple of weeks, and he stayed on duty.  The diagnosis 
was a history of contusion of the left elbow with no 
objectively demonstrable abnormality at the present.  The x-
ray of the left elbow was normal, with no evidence of 
fracture or dislocation.  

The veteran underwent a VA examination in July 1989.  The 
veteran reported bruising his left elbow in an automobile 
accident in Germany in 1978.  He reported that x-rays were 
negative and that he wore a sling for a couple weeks.  After 
physical examination, the examiner opined that the current 
tingling in the left forearm was not related to the veteran's 
old injury.  The x-ray of the left elbow was normal.  The 
assessment was a history of contusion of the left elbow and 
left upper extremity weakness by history.  

In August 1989, the veteran reported a history of injury to 
his left elbow in 1978.  The diagnoses included unlikely 
peripheral neuropathy and rule-out carpal tunnel syndrome.  
In October 1989 and December 1989, the veteran reported left 
arm weakness and numbness for 1-2 years with gradual onset.  
In February 1990 and April 1990, the veteran reported left 
arm weakness for 1-2 years and a sharp pain that radiated 
from the elbow to the wrist when he tried to lift items or 
get up from a chair.  The April 1990 diagnosis was carpal 
tunnel syndrome.  In May 1991, the veteran reported an 
inability in 1973 to hold a cup of coffee secondary to 
shakes.  

The February 1994 appeal alleged that the veteran's left 
elbow was injured during his first period of active service.  

The February 1994 assessment was an essential tremor, 
probably spontaneous.  The examiner opined that there was 
nothing to indicate that this was secondary to trauma.  At 
another February 1994 examination, the examiner noted a 
tremor in the veteran's left hand.  The veteran reported 
increasing problems with his left elbow, which he reported 
was injured in a motor vehicle accident in Germany in 1978-
1979.  The diagnostic impression was status post motor 
vehicle accident left elbow complaints of weakness and 
tremor.  

The July 1993 and April 1994 statements from the veteran's 
current wife alleged that the veteran's left arm shook when 
he held a cup because he injured his left elbow in service.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in April 1994.  The 
veteran testified that his left elbow was injured in a 
vehicle accident during his second period of service in 
Germany in 1978-1979.  His left elbow did not cause any 
problems between 1980 and 1992.  Transcript (April 1994), 
pages 1-3.  

The veteran's March 1996 statement alleged that his left 
elbow was treated with physical therapy, a brace, and pain 
medications in Germany in 1978 and 1979.  


Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  If no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c);  38 C.F.R. 
§ 20.1103.  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a).  "New" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).  


Analysis

As a preliminary matter, the veteran alleged that additional 
medical records from active service and from his National 
Guard service supported his claim for service connection for 
a left elbow disability.  In compliance with the February 
1996 Board remand, the RO made numerous and exhaustive 
inquiries for additional medical records.  Written responses 
in the record showed that the RO had received the available 
medical records for the veteran.  The RO also requested 
information and evidence from the veteran in November 1990 
and February 1996, and the duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran had over 9 years to submit any additional 
relevant evidence, the Board will adjudicate a decision on 
the evidence of record.  

The veteran has presented new evidence that was not in the 
record at the time of the March 1990 decision: 1) medical 
records since March 1990; 2) lay statements from the veteran, 
his wife, and his former wife since March 1990; and 3) sworn 
testimony from the April 1994 hearing.  Although new 
evidence, the lay statements and testimony were cumulative 
because they reiterated prior lay statements that the veteran 
injured his left elbow in a car accident during his first or 
second periods of active service.  Although competent to make 
observations of the veteran's forearm shaking while holding a 
coffee cup, the veteran, his wife, and former wife, as lay 
persons, were not competent to diagnose a car accident as the 
cause of a left elbow disability.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The new evidence, including the medical records since March 
1990, is also not material because the medical evidence prior 
to March 1990 showed that the July 1989 x-ray of the left 
elbow was normal.  The July 1989 examiner opined that the 
tingling in the veteran's left forearm was not related to the 
veteran's old injury, and the August 1989 examiner opined 
that peripheral neuropathy was unlikely.  Although examiners 
after March 1990 diagnosed carpal tunnel syndrome (CTS), the 
medical evidence did not include a nexus opinion relating CTS 
to the veteran's active service.   Instead, the veteran 
testified that his left elbow did not cause any problems for 
12 years after his second period of active service ended.  

New and material evidence not having been submitted, the 
claim for service connection for residuals of a left elbow 
injury is not reopened.  



Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right ankle injury.

Factual Background

The August 1967 induction examination report stated that the 
veteran's lower extremities were normal, and no pertinent 
defects or diagnoses were noted.  The late February 1968 
treatment report stated that the veteran fell in a hole and 
twisted his right ankle.  There was slight swelling and 
tenderness on flexion.  There was no fracture.  The 
impression was a sprain, and the veteran was placed in a 
cast.  The October 1968 x-ray report stated that there was no 
fracture of the ankle and foot.  There was a bone island in 
the calcaneus.  The November 1968 orthopedic report stated 
that the veteran's cast was removed.  He was asymptomatic and 
returned to duty.  The January 1970 discharge examination 
report stated that the veteran's lower extremities were 
normal, and no pertinent defects or diagnoses were noted.  

The May 1977 reenlistment examination report stated that the 
veteran's lower extremities were normal, and no pertinent 
defects or diagnoses were noted.  

The veteran underwent a VA examination in July 1989.  The 
veteran reported injuring his right ankle when he jumped from 
a truck during combat in 1968.  He reported that x-rays at 
that time revealed a fracture of his right ankle that was 
cast for about 6 weeks.  Physical examination revealed that 
there was no deformity of the ankle, and the x-ray of the 
right ankle was normal.  The assessment was status post 
fracture of the right ankle.  

The June 1993 statement from the veteran's former wife and 
the February 1994 appeal alleged that the veteran's right 
ankle was injured during his first period of active service.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in April 1994.  The 
veteran testified that he fractured his right ankle in 
Vietnam jumping from a truck.  He alleged that his right 
ankle was in a cast for about 6 weeks.  He did not have 
treatment for his right ankle in the 24 years that followed 
October 1968.  He testified that his right ankle now locked 
up and gave out.  Transcript (April 1994), pages 3-4.  

The veteran's March 1996 statement alleged that he fractured 
his right ankle in Vietnam and that he wore a cast for 6-8 
weeks.  


Analysis

As a preliminary matter, the veteran alleged that additional 
medical records from active service and from his National 
Guard service supported his claim for service connection for 
a right ankle disability.  The RO made numerous and 
exhaustive inquiries for additional medical records, and the 
record included written responses that the RO had received 
available medical records for the veteran.  Since the veteran 
had over 9 years to submit any additional relevant evidence, 
the Board will adjudicate a decision on the evidence of 
record.  

The veteran has presented new evidence that was not in the 
record at the time of the August 1989 decision: 1) lay 
statements from the veteran and his former wife since August 
1989; and 2) sworn testimony from the April 1994 hearing.  
The new evidence is cumulative because the testimony and lay 
statements reiterated prior lay statements that the veteran 
fractured his right ankle when he jumped from a truck in 
Vietnam in 1968.  In any event, the veteran and his former 
wife, as lay persons, were not competent to diagnose the jump 
from the truck in service as the cause of a right ankle 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The new evidence is also not material because the medical 
evidence prior to August 1989 included the October 1968 x-ray 
of a right ankle with no fracture, and the veteran was 
asymptomatic when he returned to duty.  The veteran's right 
ankle was normal at discharge from his first period of active 
service and 7 years later when he reenlisted.  The veteran 
testified that he had no medical treatments for his right 
ankle in the 24 years since the October 1968 x-ray, and the 
July 1989 examination and x-ray clearly showed a normal right 
ankle.  

New and material evidence not having been submitted, the 
claim for service connection for residuals of a right ankle 
injury is not reopened.  


The claim for an increased rating for PTSD, currently 10 
percent disabling.

Factual Background

The veteran underwent a VA examination in July 1989.  Since 
service, the veteran had worked for almost 2 years as a 
machine operator and for the past 6-7 years as a tool and 
parts supply attendant at a military base.   The assessment 
was PTSD with a history of recurrent intrusive thoughts, 
panic attacks, generalized anxiety, difficulty relating with 
others, blunting of affect, sleep panic attacks, startle 
reaction, and probable past history of flashbacks to combat 
situations.  The examiner opined that the veteran's PTSD 
symptomatology was moderate, with moderate impairment in 
social and work situations.  

In September 1989, the veteran's PTSD symptoms included 
avoidance and difficulty with interpersonal relationships.  
In April 1991, the veteran's mood was dysthymic, and his 
affect was anxious.  Panic and nightmares interrupted his 
sleep, and he experienced flashbacks.  In May 1991, the 
veteran reported nightmares, flashbacks, and poor sleep with 
early morning awakening.  

The veteran's October 1991 statement alleged that he had 
increased his medication and could not otherwise sleep 
normally.  He alleged that he could not easily handle 
stressful changes and that his wife noticed negative changed 
if he missed a therapy session.  

The November 1991 examiner opined that the veteran's anxiety 
and tension were moderate, and somatic concern, emotional 
withdrawal, depressive mood, and blunted affect were very 
mild.  

The veteran underwent a VA PTSD examination in December 1991.  
The examiner noted that the veteran had attended over 80 PTSD 
group counseling sessions.  The examiner opined that the 
veteran PTSD was controlled through group counseling.  The 
veteran was employed at a military base but found it 
difficult to adjust to work in a civilian environment.  The 
examiner opined that the veteran had quite a number of 
maladaptive attitudes and beliefs from his Vietnam experience 
that interfered with the ability to interact in social 
situations with the general public.  He distrusted authority 
figures.  He had symptoms of intrusive recollections and 
nightmares about Vietnam.  

The veteran underwent a VA PTSD examination in August 1992.  
The veteran reported treatment for PTSD every 2 months at the 
VA Medical Center and treatments from a private psychologist 
every 1-2 weeks.  He remained fully employed with the 
National Guard.  The veteran reported stress at work because, 
as the oldest worker in the parts department, he felt that he 
did not fit in.  He believed that he was harassed because he 
took sick time.  He had some anxiety/PTSD symptoms including 
occasional difficulty sleeping, restless sleep, irritability, 
impatience, numbing of affect, proneness to anger, and some 
residual anxiety in large crowds.  He occasionally had panic 
attacks, both triggered and spontaneous.  While driving in 
traffic, he became anxious and experienced occasional 
intrusive thoughts of life-threatening situations from 
Vietnam.  The veteran was moderately anxious in the interview 
but there was no evidence of psychosis.  

In August 1992, the examiner prescribed medication to 
alleviate the veteran's 3-4 monthly panic attacks.  The 
examiner characterized anxiety as moderate and tension and 
somatic concern as very mild.  In October 1992, the veteran 
reported that he was working 12 hours days, 7 days per week, 
collecting time to visit his daughter and grandson.  The 
veteran reported nightmares and anxiety.  The diagnosis was 
PTSD with panic attacks.  The examiner characterized the 
veteran's anxiety as mild.  

The April 1993 and July 1993 treatment reports stated that 
the veteran had PTSD with panic attacks.  In October 1993, 
the veteran reported flashbacks and nightmares of Vietnam and 
that he avoided going out because driving in heavy traffic 
upset him.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in April 1994.  Since 
service, the veteran had worked in a factory for 18 months 
and then as a tool and parts attendant.  He testified that he 
could not work in a civilian setting.  The veteran believed 
that he kept his current full-time job for 14-15 years only 
because he worked on a military base.  In a typical month, he 
missed 3-4 days of work but his boss was a veteran who told 
him to take off when the stress got too bad.  Transcript 
(April 1994), pages 9-11.  The veteran served in a National 
Guard unit since 1980, with minimal stress.  Transcript 
(April 1994), pages 12 and 14.  

The July 1993 and April 1994 statements from the veteran's 
current wife alleged that the veteran's time lost from work 
had increased because he could not cope with normal daily 
stress.  She alleged that his medication had increased 
because he was easily frustrated.  The representative's April 
1995 statement alleged that the veteran's PTSD symptoms 
merited an increase because physicians had increased 
medications to manage the symptoms.  The veteran had 
complained of increased anxiety and lost time from work.  

The July 1996 examiner opined that the veteran's tension was 
mild and depressive mood was moderate.  

The veteran underwent a VA psychiatric examination in January 
1997.  He reported that he had been in the National Guard 
since 1981.  The diagnosis was PTSD.  The examiner opined 
that the veteran could follow at least moderately detailed 
job instructions while maintaining adequate attention and 
concentration.  The veteran described symptoms of PTSD and 
dysthymia that had significantly interfered with his ability 
to adequately interact with others.  The veteran showed some 
impairment in his ability to deal with normal daily stress; 
however, he worked successfully at his full-time job with the 
federal government and continued to successfully participate 
in the National Guard.  His current global assessment 
function score was 60.  

The veteran underwent a VA PTSD examination in May 1999.  The 
veteran reported working for 15 years as a tools and parts 
attendant for military vehicles.  He took a medical 
retirement around July 1997, at which time he separated from 
the National Guard after some 20 years of service.  He was 
more comfortable working in a military setting than at 
civilian jobs because he was around uniforms and with people 
who understood his intermittent symptoms.  He took occasional 
sick days due to anxiety but generally performed his work 
satisfactorily.  The diagnosis included PTSD.  The examiner 
opined that the veteran's anxiety symptoms had remained 
stable over the past year or so, despite his conviction and 
imprisonment in January 1998 for felony assault.  He had 
occasional panic attacks and flashbacks that did not 
interfere substantially with his ability to maintain gainful 
and structured daily activity and to maintain some 
cooperative and meaningful relationships.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

New evaluation criteria for PTSD became effective November 7, 
1996.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (2000).  

Under the new criteria for PTSD effective since November 
1996, a 10 percent evaluation is warranted when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (1999).  

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
old criteria in effect prior to November 1996, a 10 percent 
evaluation is warranted when there is less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation is warranted if an ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted if an 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 evaluation is warranted if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such a fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to maintain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In applying this standard, the VA interprets "definite" to 
mean "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating for PTSD is well grounded 
because the veteran's representative alleged that medications 
to manage the veteran's PTSD symptoms had been increased.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A rating higher than 10 percent is not warranted under the 
new criteria in effect since November 1996.  The veteran did 
not have occupational and social impairment with intermittent 
periods of inability to perform occupational tasks.  Instead, 
the May 1999 examiner noted that the veteran satisfactorily 
performed his full-time job as a tools and parts attendant 
for over 15 years and his part-time job as a National Guard 
member for about 20 years.  In 1992, the veteran even worked 
extensive overtime hours.  He reported that he worked 7 days 
per week, 12 hours per day, to save up time to visit his 
daughter and grandson.  Although the veteran had moderate 
anxiety and tension in November 1991 and moderately depressed 
mood in July 1996, treatment records showed that PTSD 
symptoms of depressive mood, anxiety, tension, emotional 
withdrawal, blunted affect, and somatic concern were 
generally very mild to mild and that the veteran's PTSD 
symptoms were controlled with therapy group sessions and 
medications.  Although he complained of anxiety while driving 
in traffic, the veteran successfully commuted to his job by 
driving 4 miles each way for over 15 years.  Accordingly, a 
rating higher than 10 percent is not warranted under the new 
criteria.  

A rating higher than 10 percent is not warranted under the 
old criteria in effect prior to November 1996.  The veteran 
did not have definite impairment in his ability to establish 
or maintain effective and wholesome relationships with 
people.  Although he was uncomfortable in a civilian setting 
and with his younger coworkers, he successfully worked full-
time for over 15 years in the military base supply department 
and served 20 years in the National Guard.  The veteran's 
psychoneurotic symptoms did not result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  Instead, the 
January 1997 examiner opined that the veteran could follow at 
least moderately detailed job instructions while maintaining 
adequate attention and concentration, and the May 1999 
examiner opined that the veteran could maintain gainful and 
structured daily activity and maintain some cooperative 
relationships.  Prior to the veteran's retirement, he took 
only occasional sick days due to anxiety but generally 
performed his work satisfactorily.  Accordingly, a rating 
higher than 10 percent is not warranted under the old 
criteria.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  Although the veteran complained of time 
lost from work and an inability to work in a civilian job, he 
maintained a full-time job for over 15 years.  



ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a left elbow injury, 
service connection remains denied.  

New and material evidence not having been submitted to reopen 
the claim for service connection for residuals of a right 
ankle injury, service connection remains denied.  

The claim of entitlement to an increased rating for PTSD, 
currently evaluated as 10 percent disabling, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

